The decedent was matron of the City Hospital, Cincinnati, for a number of years. Her death occurred in Atlanta, Ga., where she held a position in the Aragon Hotei. She left quite an estate in this jurisdiction —street railway stock and other securities, and $2,000 in a building association. Mr. Cook applied in the capacity of a creditor for letters of administration. The application was resisted on the ground that the domicile of the decedent was in Atlanta, where an administrator of her estate has already been appointed. Depositions bearing on the question of domicile were taken at several different points, and counsel made extended arguments. .
Judge Ferris in an oral decision, held that the question of domicile cut no figure; that -where there are assets and debts in this jurisdiction, a creditor will not be required .to go to Atlanta to prove his claim, b.ut the esr tate which is here will, be administered here.